Exhibit 4.7 NATIONAL COMMERCE CORPORATION ——— INDENTURE Dated as of [], 20[] ——— DEBT SECURITIES THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. Trustee CROSS-REFERENCE SHEET* Reconciliation and tie between Trust Indenture Act and Indenture Trust Indenture Act Section Indenture Section § 310(a) 10.04(a), 15.02 § 310(b) 10.01(e), 10.04(b), 10.05(1), 15.02 § 311(a) 10.01(e), 10.11, 15.02 § 311(b) 10.01(e), 10.11, 15.02 § 312 13.02(d), 15.02 § 312(b) 10.10, 13.02(d), 15.02 § 312(c) 10.10, 13.02(d), 15.02 § 313 9.01(a), 15.02 § 313(a) 9.01(a), 15.02 § 313(b) 9.01(a), 15.02 § 314 9.02, 15.01, 15.02 § 314(e) 15.01(b), 15.02 § 315(a) 10.02(b), 15.02 § 315(b) 10.03, 15.02 § 315(c) 10.02(a), 15.02 § 315(d) 10.02(c), 15.02 § 315(e) 7.08, 15.02 § 316 § 316(a)(1) 7.06, 15.02 § 316(c) 13.02(d), 15.02 § 317 § 317(a)(1) 7.03, 15.02 § 317(a)(2) 7.04, 15.02 § 317(b) 6.03, 15.02 § 318 *This cross-reference sheet shall not, for any purpose, be deemed to be a part of this Indenture. TABLE OF CONTENTS* PAGE ARTICLE I DEFINITIONS Section 1.01 Definitions 1 ARTICLE II FORMS OF SECURITIES Section 2.01 Terms of the Securities 7 Section 2.02 Form of Trustee’s Certificate of Authentication 7 Section 2.03 Form of Trustee’s Certificate of Authentication by an Authenticating Agent 8 ARTICLE III THE DEBT SECURITIES Section 3.01 Amount Unlimited; Issuable in Series 8 Section 3.02 Denominations 10 Section 3.03 Execution, Authentication, Delivery and Dating 10 Section 3.04 Temporary Securities 12 Section 3.05 Paying Agent and Registrar 13 Section 3.06 Transfer and Exchange 13 Section 3.07 Mutilated, Destroyed, Lost and Stolen Securities 16 Section 3.08 Payment of Interest; Interest Rights Preserved 16 Section 3.09 Cancellation 17 Section 3.10 Computation of Interest 17 Section 3.11 Currency of Payments in Respect of Securities 18 Section 3.12 Judgments 18 Section 3.13 CUSIP Numbers 18 ARTICLE IV REDEMPTION OF SECURITIES Section 4.01 Applicability of Right of Redemption 18 Section 4.02 Selection of Securities to be Redeemed 19 Section 4.03 Notice of Redemption 19 Section 4.04 Deposit of Redemption Price 20 Section 4.05 Securities Payable on Redemption Date 20 Section 4.06 Securities Redeemed in Part 20 ARTICLE V SINKING FUNDS Section 5.01 Applicability of Sinking Fund 20 Section 5.02 Mandatory Sinking Fund Obligation 21 Section 5.03 Optional Redemption at Sinking Fund Redemption Price 21 Section 5.04 Application of Sinking Fund Payment 21 ARTICLE VI PARTICULAR COVENANTS OF THE COMPANY Section 6.01 Payments of Securities 22 Section 6.02 Maintenance of Offices and Agencies 22 Section 6.03 To Hold Payments in Trust 22 Section 6.04 Merger, Consolidation and Sale of Assets 23 Section 6.05 Compliance Certificate 24 Section 6.06 Conditional Waiver by Holders of Securities 24 Section 6.07 Statement by Officers as to Default 24 ARTICLE VII REMEDIES OF TRUSTEE AND SECURITYHOLDERS Section 7.01 Events of Default 24 Section 7.02 Acceleration; Rescission and Annulment 25 Section 7.03 Other Remedies 26 Section 7.04 Trustee as Attorney-in-Fact 27 Section 7.05 Priorities 27 Section 7.06 Control by Securityholders; Waiver of Past Defaults 27 Section 7.07 Limitation on Suits 28 Section 7.08 Undertaking for Costs 28 Section 7.09 Remedies Cumulative 28 ARTICLE VIII CONCERNING THE SECURITYHOLDERS Section 8.01 Evidence of Action of Securityholders 29 Section 8.02 Proof of Execution or Holding of Securities 29 Section 8.03 Persons Deemed Owners 29 Section 8.04 Effect of Consents 30 ARTICLE IX REPORTS BY THE COMPANY AND TRUSTEE AND SECURITYHOLDERS’ LISTS Section 9.01 Reports by Trustee 30 Section 9.02 Reports by the Company 30 Section 9.03 Securityholders’ Lists 30 ARTICLE X CONCERNING THE TRUSTEE Section 10.01 Rights of Trustees; Compensation and Indemnity 31 Section 10.02 Duties of Trustee 33 Section 10.03 Notice of Defaults 34 Section 10.04 Eligibility; Disqualification 34 Section 10.05 Resignation and Notice; Removal 34 Section 10.06 Successor Trustee by Appointment 35 Section 10.07 Successor Trustee by Merger 36 Section 10.08 Right to Rely on Officer’s Certificate 36 Section 10.09 Appointment of Authenticating Agent 36 Section 10.10 Communications by Securityholders with Other Securityholders 37 Section 10.11 Preferential Collection of Claims Against Company 37 ARTICLE XI SATISFACTION AND DISCHARGE; DEFEASANCE Section 11.01 Satisfaction and Discharge of Indenture 37 Section 11.02 Discharge or Defeasance upon Deposit of Moneys or U.S. Government Obligations 38 Section 11.03 Repayment to Company 39 Section 11.04 Indemnity for U.S. Government Obligations 39 Section 11.05 Deposits to Be Held in Escrow 40 Section 11.06 Application of Trust Money 40 Section 11.07 Deposits of Non-U.S. Currencies 40 ARTICLE XII IMMUNITY OF CERTAIN PERSONS Section 12.01 No Personal Liability 40 ARTICLE XIII SUPPLEMENTAL INDENTURES Section 13.01 Without Consent of Securityholders 41 Section 13.02 With Consent of Securityholders; Limitations 42 Section 13.03 Trustee Protected 43 Section 13.04 Effect of Execution of Supplemental Indenture 43 Section 13.05 Notation on or Exchange of Securities 44 Section 13.06 Conformity with TIA 44 ARTICLE XIV SUBORDINATION OF SECURITIES Section 14.01 Agreement to Subordinate 44 Section 14.02 Distribution on Dissolution, Liquidation and Reorganization; Subrogation of Securities 44 Section 14.03 No Payment on Securities in Event of Default on Senior Indebtedness 45 Section 14.04 Payments on Securities Permitted 46 Section 14.05 Authorization of Securityholders to Trustee to Effect Subordination 46 Section 14.06 Notices to Trustee 46 Section 14.07 Trustee as Holder of Senior Indebtedness 47 Section 14.08 Modifications of Terms of Senior Indebtedness 47 Section 14.09 Reliance on Judicial Order or Certificate of Liquidating Agent 47 Section 14.10 Satisfaction and Discharge; Discharge and Covenant Defeasance 47 Section 14.11 Trustee Not Fiduciary for Holders of Senior Indebtedness 47 ARTICLE XV MISCELLANEOUS PROVISIONS Section 15.01 Certificates and Opinions as to Conditions Precedent 47 Section 15.02 Trust Indenture Act Controls 48 Section 15.03 Notices to the Company and Trustee 48 Section 15.04 Notices; Waiver of Notice 49 Section 15.05 Legal Holiday 49 Section 15.06 No Adverse Interpretation of Other Agreements 49 Section 15.07 Effects of Headings and Table of Contents 49 Section 15.08 Successors and Assigns 50 Section 15.09 Separability Clause 50 Section 15.10 Benefits of Indenture 50 Section 15.11 Counterparts Originals 50 Section 15.12 Governing Law; Submission to Jurisdiction; Waiver of Trial by Jury 50 Section 15.13 Certain Tax Information 51 Section 15.14 USA Patriot Act 51 INDENTURE dated as of [], 20[], among NATIONAL COMMERCE CORPORATION, a Delaware corporation (the “ Company ”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national association, as trustee (the “ Trustee ”). WITNESSETH: WHEREAS, the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of debentures, notes, bonds or other evidences of indebtedness (the “ Securities ”) in an unlimited aggregate principal amount to be issued from time to time in one or more series as provided in this Indenture; and WHEREAS, all things necessary to make this Indenture a valid and legally binding agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: That, in consideration of the premises and the purchase of the Securities by the Holders thereof for the benefit of each other and the equal and proportionate benefit of all of the present and future Holders of the Securities (and, to the extent the provisions of Article XIV are applicable to the Securities of any series, the benefit of Senior Indebtedness with respect to the Securities of such series), each party agrees and covenants as follows: ARTICLE I DEFINITIONS For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (a) the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (b) unless the context otherwise requires, all terms used herein without definition which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (c) the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision; and (d) references to “Article” or “Section” or other subdivision herein are references to an Article, Section or other subdivision of this Indenture. Section 1.01 Definitions. Except as otherwise expressly provided or unless the context otherwise requires, the terms defined in this Section 1.01 shall for all purposes of this Indenture have the meanings hereinafter set forth: “ Affiliate ,” with respect to any specified Person, shall mean any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “ Agent ” means any Registrar, Paying Agent, Security Custodian or other agent appointed pursuant to the terms of this Indenture. “ Applicable Procedures ” means, with respect to any payment, tender, redemption, transfer or exchange of or for beneficial interests in any Global Security, the rules and procedures of the Depositary for the series of Securities all or part of which is evidenced by such Global Security that apply to such payment, tender, redemption, transfer or exchange. 1 “ Authenticating Agent ” shall have the meaning assigned to it in Section 10.09. “ Board of Directors ” shall mean either the board of directors of the Company or the executive or any other committee of that board duly authorized to act in respect hereof. “ Board Resolution ” shall mean a copy of a resolution or resolutions certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors (or by a committee of the Board of Directors to the extent that any such committee has been authorized by the Board of Directors to establish or approve the matters contemplated) and to be in full force and effect on the date of such certification. References to any matter in this Indenture being established in, by or pursuant to a Board Resolution shall include actions taken and matters established pursuant to authority granted by one or more Board Resolutions. “ Business Day ,” means, unless otherwise provided by the Officer’s Certificate or supplemental indenture hereto for a particular series, any day except a Saturday, Sunday or a legal holiday in the City of New York on which banking institutions are authorized or required by law, regulation or executive order to close. “ Capital Stock ” shall mean: (a) in the case of a corporation, corporate stock; (b) in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of corporate stock; (c) in the case of a partnership or limited liability company, partnership interests (whether general or limited) or membership interests; and (d) any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, the issuing Person, but excluding from all of the foregoing any debt securities convertible into Capital Stock, whether or not such debt securities include any right of participation with Capital Stock. “ Code ” shall mean the Internal Revenue Code of 1986, as amended. “ Company ” shall mean the Person named as the “Company” in the first paragraph of this Indenture until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. “ Company Order ” shall mean a written order signed in the name of the Company by the Chairman of the Board of Directors, a Vice Chairman, any President, any Co-President, Chief Executive Officer, Chief Financial Officer, any Executive Vice President, any Senior Vice President or Vice President, the Treasurer or Assistant Treasurer, the Controller or Assistant Controller, the Secretary or Assistant Secretary of the Company, and delivered to the Trustee. “ Corporate Trust Office ,” or other similar term, shall mean the office of the Trustee at which at any particular time its corporate trust business shall be administered, which office at the date hereof is located at The Bank of New York Mellon Trust Company, N.A., Attention: Corporate Trust Administration, 10161 Centurion Parkway N., 2nd Floor, Jacksonville, Florida 32256, or such other address as the Trustee may designate from time to time by notice to the Holders and the Company, or the principal corporate trust office of any successor Trustee (or such other address as such successor Trustee may designate from time to time by notice to the Holders and the Company). “ Covenant Defeasance ” shall have the meaning assigned to it in Section 11.02. “ Currency ” shall mean U.S. Dollars or Foreign Currency. 2 “ Default ” shall have the meaning assigned to it in Section 10.03. “ Defaulted Interest ” shall have the meaning assigned to it in Section 3.08(b). “ Depositary ” shall mean, with respect to the Securities of any series issuable or issued in whole or in part in the form of one or more Global Securities, each Person designated as Depositary by the Company pursuant to Section 3.01(p) until one or more successor Depositaries shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Depositary” shall mean or include each Person who is then a Depositary hereunder, and if at any time there is more than one such Person, “Depositary” as used with respect to the Securities of any such series shall mean the Depositary with respect to the Securities of that series. “ Designated Currency ” shall have the meaning assigned to it in Section 3.12. “ Discharged ” shall have the meaning assigned to it in Section 11.02. “ Electronic Means ” shall mean the following communications methods: S.W.I.F.T., e-mail, facsimile transmission, secure electronic transmission containing applicable authorization codes, passwords and/or authentication keys issued by the Trustee, or another method or system specified by the Trustee as available for use in connection with its services hereunder. “ Event of Default ” shall have the meaning specified in Section 7.01. “ Exchange Act ” shall mean the United States Securities Exchange Act of 1934, and the rules and regulations promulgated by the SEC thereunder and any statute successor thereto, in each case as amended from time to time. “ Exchange Rate ” shall have the meaning assigned to it in Section 7.01. “ Floating Rate Security ” shall mean a Security that provides for the payment of interest at a variable rate determined periodically by reference to an interest rate index specified pursuant to Section 3.01. “ Foreign Currency ” shall mean a currency issued by the government of any country other than the United States or a composite currency, the value of which is determined by reference to the values of the currencies of any group of countries. “
